Citation Nr: 1119692	
Decision Date: 05/23/11    Archive Date: 06/06/11

DOCKET NO.  07-29 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a low back disorder, to include as secondary to a service-connected right knee disability.

2.  Entitlement to service connection for a left knee disorder, to include as secondary to a service-connected right knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1979 to November 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision of the Montgomery, Alabama, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the benefits sought on appeal.  The Veteran submitted a notice of disagreement with this determination in February 2006, and timely perfected his appeal in September 2007.

In November 2010, the Veteran presented testimony before the undersigned Acting Veterans Law Judge, sitting at the RO in Montgomery, Alabama.  A transcript of that proceeding has been associated with the Veteran's VA claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the Veteran's claims.

During his hearing before the Board, the Veteran stated that he had recently switched physicians at his local VA Medical Center (VAMC), and that this new physician had informed him that he now needed surgery on his left knee.  This is relevant because his claim has been denied in the past based substantially on the findings of a June 2005 VA examination, which found no chronic disorder in the left knee.  Further, the most current VA treatment records in the claims file are from March 2009, which was over a year before the most recent supplemental statement of the case (SSOC).  Of particular note, at a March 2009 evaluation, the Veteran was again diagnosed with chronic knee and low back pain.  Moreover, an X-ray of the lumbar spine was ordered, but the result of these X-rays is unknown.  

The Board notes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Accordingly, these treatment records must be obtained and associated with the Veterans' claims file.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case. 

The July 2010 SSOC noted that there was no indication in the March 2009 VAMC treatment records of a relationship between the Veteran's claimed disorders and his right knee disability.  However, even without evidence of such a relationship, the current diagnosis of either disorder renders much of the observations of the June 2005 VA examiner invalid.  Thus, a new VA examination and opinion is also necessary.  




Accordingly, the case is REMANDED for the following action:

1.  Obtain clinical records from the VAMC in Montgomery, Alabama, for the period from March 2009 to the present.  If the Veteran has received any treatment to his back or knees from private facilities, the RO/AMC should also attempt to acquire these treatment records after receiving the Veteran's authorization.

2.  Thereafter, the RO/AMC should schedule the Veteran for an appropriate VA joints examination to determine the nature and etiology of any low back and left knee disorders.  All indicated evaluations, studies, and tests deemed necessary should be accomplished and all findings reported in detail.  The claims file, to include a complete copy of this Remand must be made available to the VA examiner for review, and the examination report should reflect that such a review was accomplished.

With respect to each identified disorder of the left knee and low back, the VA examiner should state whether it is at least as likely as not (i.e., probability of 50 percent or greater) that it had its onset in-service, or is otherwise etiologically related to his active service or to his service-connected right knee disability.

The VA examiner should also provide a thorough rationale for his or her conclusions.  If the VA examiner is unable to provide an opinion without resorting to speculation, a reasons and bases should be provided addressing why such an opinion cannot be rendered.  Moreover, if the VA examiner is unable to obtain the necessary data from his or her examination of the Veteran, an explanation as to why this information was not obtained should be entered into the report.

3.  Thereafter, the RO/AMC must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinion to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

4.  After any additional notification and/or development that the RO/AMC deems necessary is undertaken, the Veteran's claims should be readjudicated.  If any benefits sought on appeal remain denied, the Veteran and his representative should be provided with a new SSOC that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2010).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2010).



_________________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


